Citation Nr: 0010596	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of head 
injury with associated memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the claim on appeal was previously found by the Board to 
include claims for service connection for bilateral hearing 
loss and an increased evaluation for post-traumatic stress 
disorder (PTSD), and that the Board's remand of January 1998 
primarily addressed the need for additional evidentiary 
development as to these issues.  The Board finds that the 
action requested by its remand has been accomplished to the 
extent possible.  

The Board further notes that with respect to the issue of 
entitlement to an increased evaluation for PTSD, the record 
reflects that the veteran withdrew this claim in a July 1997 
written statement in compliance with 38 C.F.R. § 20.204(b) 
(1999), and, in any event, was subsequently granted a 100 
percent evaluation for his PTSD in a rating decision dated in 
February 1999.  Therefore, this issue is no longer a subject 
for current appellate consideration.  The Board has no 
explanation as to why it did not acknowledge the veteran's 
withdrawal of this issue at the time of its previous remand, 
but notes that while this document predates the Board's 
remand of January 1998, its placement in the claims file 
would infer that it was associated with the record sometime 
after January 1998.  

As for the issue of entitlement to service connection for 
bilateral hearing loss, the Board observes that service 
connection has been granted for this disability in a June 
1999 rating decision with the assignment of a noncompensable 
evaluation.  The record does not reflect a notice of 
disagreement with the evaluation that was assigned by the 
regional office (RO).  The Board therefore finds that there 
is no remaining aspect of this issue which is appropriate for 
further appellate review.  See also AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A head injury was shown in service.

3.  The evidence submitted in support of the claim does not 
establish a nexus between a current disability and the head 
injury in service. 


CONCLUSION OF LAW

Residuals of head injury with associated memory loss were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

For reasons addressed below, there is a substantial question 
as to whether the appellant has met his initial burden of 
submitting a well-grounded claim.  This is particularly so in 
view of the question which has been considered by the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") as to whether lay evidence 
of continuity of symptomatology is sufficient to show a nexus 
between current disability and disease or injury in service, 
and if so, under what circumstances.  See Savage v. Gober, 10 
Vet. App. 488 (1998).  For purposes of this decision, the 
Board will proceed initially on the premise that the 
appellant's lay testimony concerning continuity of symptoms 
is sufficient to make his claim for service connection for 
residuals of a head injury well grounded within the meaning 
of 38 C.F.R. § 5107(a).  The Board further finds that the 
facts relevant to the issue on appeal have been developed to 
the extent possible and that the statutory obligation of the 
Department of Veterans Affairs (VA) to assist the veteran in 
the development of his claim is satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110.

The regulations further expressly provide that, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Moreover, when all the evidence is 
assembled, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

The service pre-induction medical report reflects a history 
of loss of memory or amnesia, more specifically described as 
occasional headaches associated with a concussion one year 
earlier.  Head and neurological evaluation at this time, 
however, revealed negative findings.  Thereafter, service 
medical records do not reference any additional relevant 
complaints until the separation examination in August 1969, 
at which time the veteran again noted a history of loss of 
memory or amnesia.  Head and neurological evaluation again 
revealed only negative findings.  At the time of actual 
separation from service in October 1969, the veteran denied 
any change in his medical condition since his last separation 
examination.

In his original application for compensation in May 1972, the 
veteran sought service connection for chest and back injury, 
which was allegedly first manifested by unconsciousness and 
partial paralysis from the waist down.

A July 1972 rating decision denied service connection for 
chest and back pain with unconsciousness and partial 
paralysis from the waist down.  While the veteran had claimed 
that these injuries occurred when the ramp of an Armored 
Personnel Carrier (APC) fell on his back, the RO found that 
the service medical records were silent for such injury.

VA orthopedic examination in July 1972 revealed complaints 
that included pain from the top of the neck to the lower end 
of the spine.  The veteran reported a history of being struck 
on the back by the gate of an APC while lying face down on 
soft muddy ground during a firefight in November 1968.  At 
first, the veteran was unconscious.  He also recalled not 
being able to move his arms or legs, and that he was then 
hospitalized for about 6 days.  Examination of the head was 
noted to reveal normal findings.  Skull X-rays were 
interpreted to reveal no evidence of abnormal intracranial 
calcification or chronic increased intracranial pressure, and 
the impression was normal skull series.  The overall 
diagnosis was residual of crushing injury to back and neck.  
Neurological examination revealed that the veteran's chief 
complaints were in the back and chest, and that he recalled 
being paralyzed following the incident when he was struck by 
the tailgate of the APC.  He further indicated that he did 
not remember all of the details.  He did recall that he 
returned to duty after three days of observation and three 
days of light duty.  No neurological disease was found on 
examination.

A VA hospital summary from December 1990 reflects no 
complaints or treatment of disability identified as 
associated with the veteran's head injury of 1968.

VA outpatient and hospital records for the period of December 
1990 to January 1995 reflect that in September 1994, the 
veteran complained of headaches for the previous two weeks 
located from the back of the neck to the top of the head.  
The diagnostic impression was headaches.  The following 
month, the veteran reported suffering from memory loss, and 
that he would find himself walking or driving appreciable 
distances and not remembering what happened on the way.  The 
impression was to rule out dissociative fugue and multiple 
personality, and after further evaluation in October 1994, 
the veteran was referred for magnetic resonance imaging (MRI) 
of the brain.  The referral note reflects the reason for the 
MRI as headaches, periods of fugues, dissociation, and 
erratic behavior "suffered from head trauma in 1968."  The 
December 1994 MRI was noted to reveal normal findings.  At 
the end of December 1994, psychological examination revealed 
no disturbance in memory except for certain times when the 
veteran acted out angrily.

In a statement dated in September 1994, the veteran indicated 
that he did not recall how long he was hospitalized for the 
injuries he sustained as a result of the incident in 1968, 
but noted that his mother recalled that she had no contact 
with the veteran at this time for approximately a month.

At a VA medical examination in January 1995, the veteran 
provided a list of his disabilities, which included memory 
loss due to head injury in 1968.  In a January 1995 VA 
audiological report, it was indicated that the veteran 
reported a history of severe head injury when he was trapped 
under an APC tailgate in 1968.

January 1995 VA PTSD examination revealed good immediate and 
recent memory.

An April 1995 rating decision denied service connection for 
head injury with associated memory loss, and in his notice of 
disagreement, dated in June 1995, the veteran reported that 
the pain associated with his head injury with memory loss now 
radiated all over the upper extremities, including the neck, 
shoulders and arms.

VA outpatient and hospital records for the period of April to 
October 1995 reflect that in April 1995, the MRI of the brain 
was again noted to reveal normal findings.  In August 1995, 
the diagnoses included headaches, and a hospital discharge 
summary in September 1995 reflects a diagnosis that included 
headaches secondary to alleged neck injury.  The hospital 
summary also indicates that the veteran reported continuous 
headache in the occipital region since 1968.  Physical 
examination revealed slight decrease in motion of the neck 
with tenderness from the left occipital region to the 
trapezius.  The headaches secondary to neck injury in 1968 
were noted to be by history, and were to be controlled by 
Salsalate and Tylenol as needed.  VA outpatient records from 
later in September 1995 indicate that the veteran reported a 
painful neck and left shoulder for the previous 25 years.  An 
October 1995 PTSD fee-basis examination report reflects that 
the veteran complained of memory loss and reported being 
trapped by the tailgate of an APC during service in Vietnam.

A VA hospital summary from August 1996 reflects that the 
veteran reported back and neck pain due to an injury while in 
Vietnam, and mental status examination at this time revealed 
that recent and remote memory were intact.  Transfer 
medications included Tylenol tablets for headache or pain.

VA hospital records for the period of April to July 1998 
reflect that a computed tomography (CT) scan of the head was 
conducted to rule out pituitary tumor and revealed no 
evidence of mass or bleeding.  These records further indicate 
the veteran's report of a history of neck injury in Vietnam.


II.  Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, supra.  Alternatively, service connection 
may be established under 38 C.F.R. § 3.303(b) by evidence of 
(i) the existence of a chronic disease in service or during 
an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

The Board has reviewed the record as to this claim, and first 
notes that while there is no confirmation of the veteran's 
November 1968 injury in the service medical records, the 
veteran's evidentiary assertions are sufficient to establish 
that he sustained an injury to his head during combat in 
Vietnam in 1968.  However, the record reflects that by his 
own admission, the treatment for this injury lasted for not 
more than about a month (the veteran has variously reported 
observation for three days followed by three days of light 
duty, a hospitalization for six days, and a hospitalization 
for approximately a month), and that there is no indication 
in the record that the veteran returned for further medical 
care for any residual of his head injury from November 1968 
through his separation from service in October 1969.  In 
addition, there are no post-October 1969 treatment records 
dated prior to September 1994 from private or VA sources 
reflecting treatment or statements of medical history linking 
chronic residuals of head injury to the veteran's active duty 
injury in 1968.  

The only evidence offered to support the conclusions that the 
veteran persistently had residuals of head injury, directly 
or presumptively related to service, consists of the lay 
evidentiary assertions advanced by the veteran in the form of 
more recent statements of medical history and written 
statements submitted in support of his claim.  The Board has 
no doubt that this evidence has been offered in good faith.  
The probative weight of this evidence, however, is not 
measured simply by whether the veteran is sincere in his 
beliefs or recollections, but by whether those beliefs or 
recollections are accurate.  In measuring that accuracy, the 
Board has looked broadly at the record.

While a current disability has arguably been shown with 
respect to residuals of head injury (although not mentioned 
in more recent medical records, September 1995 hospital 
records did at least note headaches as secondary to neck 
injury in 1968 by history), there is to date no competent 
medical evidence of a nexus between any disability of the 
head and the injuries sustained in the incident in November 
1968. The Board must find regretfully that, as between the 
recollections of the veteran years after the events in 
question, the contemporaneous treatment records, and the lack 
of a diagnosis of headache or other claimed residual of head 
injury prior to September 1994, much the greater probative 
weight must be assigned to the latter.  As the Court noted in 
Savage, supra, while the regulation speaks in terms of 
continuity of symptoms, not continuity of treatment, the 
absence of continuity of treatment may be considered when the 
credibility of the assertions of continuity of symptoms is 
assessed on the merits.  Id. at 496.  There is also no 
competent evidence to show the presence of any organic nerve 
damage to the head within the one-year presumptive period 
post service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

Although the veteran's history of headache secondary to neck 
injury in 1968 has been noted in a hospital summary from 
1995, it has been held that the simple transcription of 
statements of medical history, unenhanced by any comment by a 
party with medical expertise, does not rise to the level of 
competent medical evidence on causation.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

By itself, 38 U.S.C.A. § 1154(b) would also not help the 
veteran, as this provision does not obviate the need for 
competent evidence linking current disability to service.

The Board also notes that the analysis set forth by the Court 
in Savage concerning when lay evidentiary assertions can well 
ground a claim on the basis of chronicity or continuity of 
symptoms would seem to the Board to clearly indicate that, 
while the appellant is competent to describe manifestations, 
he is not competent to causally link those manifestations to 
an underlying disability, unless the disability itself is one 
that a lay party can perceive.  Id. at 495-97.  As a 
practical matter, in this case, there is no showing of any 
residual of head injury that is perceptible to a lay party.  
On this basis, the Board could also hold in the alternative 
that the claim is ultimately not well grounded, as that term 
is defined by the Court, as it lacks the requisite medical 
evidence to establish "nexus" between current disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


ORDER

The claim for service connection for residuals of head injury 
with associated memory loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


